EXAMINER’S COMMENT
Pending Claims
Claims 1-6 and 8-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 2, 6, and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Ellinger et al. (US 2016/0304684 A1) and Panchenko et al. (US 2018/0201721 A1) has been overcome by amendment.
The rejection of claims 1, 2, 6, and 10-12 under 35 U.S.C. 102(a)(2) as being anticipated by Ellinger et al. (US 2016/0304684 A1) and Panchenko et al. (US 2018/0201721 A1) has been overcome by amendment.
The rejection of claims 8 and 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellinger et al. (US 2016/0304684 A1) and Panchenko et al. (US 2018/0201721 A1) has been overcome by amendment.
The rejection of claims 8 and 9 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellinger et al. (US 2016/0304684 A1) and Panchenko et al. (US 2018/0201721 A1) has been overcome by amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (US 2016/0304684 A1) and Panchenko et al. (US 2018/0201721 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (US 2016/0304684 A1) and Panchenko et al. (US 2018/0201721 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 31, 2022